DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The Applicant’s Response to Non-Final Rejection, filed on 06/22/22, has been entered.
According to the Response, claims 1-20 are pending. Claims 1 and 16-17 are amended.  Claim 18 is canceled.  Thus, claims 1-17 and 19-20 are pending.

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a transfer device and recites, in part, “a discharge mechanism, in connection with the module transfer arm, and configured to transfer the target object from the inspection station to the post-inspection station and to lift the target object to avoid the inspectors through automatic operation or under the drive of the module transfer arm; wherein the discharge mechanism is further configured to: pick up or turn the target object after the inspection by the discharge mechanism such that a height of the target object is greater than a height of an inspector, and transfer the target object to the post-inspection station.”  These limitations, either alone or in combination, when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pub. No. 2012/0062259 to Yamada et al. which discloses a wafer inspection apparatus including a first and second wafer transfer mechanism and a plurality of inspection chambers.  However, Yamada et al. does not teach or suggest, for example, a second wafer transfer mechanism configured to lift and transfer a target object at a height greater than the height of an inspector as recited in the claim.  Therefore, claim 1 is allowable as well as claims 2-15 depending therefrom.
Furthermore, independent claims 16 and 17 are allowable as each one recites features similar to those recited above in claim 1.  Claims 19-20 are allowable as they depend from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655